Exhibit 10.14




THE SECURITIES REPRESENTED BY THIS DOCUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED UNLESS SUCH SALE, TRANSFER OR ASSIGNMENT IS COVERED BY
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR SATISFIES THE
REQUIREMENTS OF RULE 144 OF THE SECURITIES AND EXCHANGE COMMISSION, OR IS
EFFECTED PURSUANT TO AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH
SALE, TRANSFER OR ASSIGNMENT IS EXEMPT FROM SUCH REGISTRATION.




ROSTOCK VENTURES CORP.

UNSECURED CONVERTIBLE PROMISSORY NOTE

$6,000

November 8, 2013




Rostock Ventures Corp., a Nevada corporation (the “Company”), for value
received, promises to pay to the order of Robert Seeley or its permitted assigns
(the “Holder”), the principal sum of Six Thousand Dollars ($6,000) plus simple
interest at the rate of ten percent (10.0%) per annum, or such lesser rate of
interest as may be required by applicable laws regulating the legal rate of
interest, from the date of this Note until fully-paid, or until converted
pursuant to Section 5 hereof.




1.

Maturity.  This Note shall mature automatically and the entire outstanding
principal amount, together with all interest accrued under this Note, shall
become due and payable on the date that is two (2) years from the date of
issuance (“Maturity Date”), unless this Note, before such date, is converted
into shares of capital stock of the Company at the election of the Company
pursuant to Section 5 hereof.




2.

Payment of Principal and Interest. Payments of principal and any accrued
interest are to be made on or before the Maturity Date. All payments are to be
made at the address of Holder set forth under Section 9(h) of this Note or at
such other place in the United States as Holder designates to the Company in
writing.  Interest under this Note shall be computed on the basis of a 360-day
year and 30 day month.




3.

Prepayment.  Subject to the Company’s right to convert pursuant to Section 5,
this Note may be prepaid in whole or in part at any time, without penalty.  Any
prepayment shall be first applied against any accrued and unpaid interest and
then to reduce the amount of principal due under this Note.




4.

Waiver of Presentment.  The Company hereby expressly waives demand and
presentment for payment, notice of nonpayment, protest, notice of protest,
notice of dishonor, notice of acceleration or intent to accelerate, bringing of
suit and diligence in taking any action to collect amounts called for hereunder
and shall be directly and primarily liable for the payment of all sums owing and
to be owing hereunder, regardless of and without any notice, diligence, act or
omission as or with respect to the collection of any amount called for
hereunder.




5.

Conversion of Note.




(a)

Conversion into Stock.  At the option of the Company, at any time, the
outstanding principal amount of this Note and any accrued interest may be
converted, in whole or in part, into fully-paid and non-assessable restricted
shares of common stock at the Conversion Price (as defined herein).  The number
of such shares of common stock that Holder shall be entitled to receive, and
shall receive, upon such conversion shall be determined by dividing the amount
of principal and interest under this Note being so converted by the Conversion
Price (as defined herein). The election of the Company to convert shall be
irrevocable and the date the Company elects to convert shall be the “Conversion
Date.”




(b)

Conversion Price.  Subject to adjustment as provided below, the “Conversion
Price” shall equal $0.005 per share.




(c)

Stock Certificates.  Upon conversion into common stock, the Company shall issue
and deliver to Holder, or to Holder’s nominee or nominees, a certificate or
certificates representing the number of restricted shares of common stock to
which Holder shall be entitled as a result of conversion as provided herein.
 The certificate shall bear the following legend:








1




--------------------------------------------------------------------------------

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE ASSIGNED EXCEPT PURSUANT
TO A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES WHICH IS EFFECTIVE
UNDER SUCH ACT AND UNDER ANY APPLICABLE STATE SECURITIES LAWS UNLESS, IN THE
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE CORPORATION, AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF SUCH ACT AND STATE SECURITIES LAWS IS
AVAILABLE.”




(d)

Adjustment for Stock Splits and Combinations. If the Company, at any time while
this Note is outstanding: (A) pays a stock dividend or otherwise makes a
distribution or distributions in shares of its common stock or any other equity
or equity equivalent securities payable in shares of common stock, (B)
subdivides outstanding shares of common stock into a larger number of shares,
(C) combines (including by way of reverse stock split) outstanding shares of
common stock into a smaller number of shares, or (D) issues by reclassification
of shares of the common stock any shares of capital stock of the Company, then
the Conversion Price shall be multiplied by a fraction of which the numerator
shall be the number of shares of common stock (excluding treasury shares, if
any) outstanding before such event and of which the denominator shall be the
number of shares of common stock outstanding after such event.  Any adjustment
made pursuant to this section shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re classification.




6.

No Rights as Stockholder.  This Note does not entitle Holder to voting rights or
any other right as a shareholder of the Company before the conversion hereof.  




7.

Loss, Theft or Destruction of Note.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft or destruction of this
Note and of indemnity or security reasonably satisfactory to the Company, the
Company shall make and deliver a new Note that shall carry the same rights to
interest (unpaid and to accrue) carried by this Note, stating that such Note is
issued in replacement of this Note, making reference to the original date of
issuance of this Note (and any successor hereto) and dated as of such
cancellation, in lieu of this Note.




8.

Severability.  Every provision of this Note is intended to be severable.  If any
term or provision hereof is declared by a court of competent jurisdiction to be
illegal or invalid for any reason whatsoever, such illegality or invalidity
shall not affect the balance of the terms and provisions hereof, which terms and
provisions shall remain binding and enforceable.




9.

Miscellaneous.




(a)

No Fractional Units or Scrip.  No fractional shares or scrip representing
fractional units shall be issued upon the conversion of this Note.  In lieu of
any fractional shares to which Holder otherwise would be entitled, the Company
shall round up to the nearest whole share.   




(b)

Governing Law.   This Note shall constitute a contract under the laws of the
State of Nevada and for all purposes shall be construed in accordance with and
governed by the laws of the State of Nevada, without regard to the conflicts of
laws provisions thereof.




(c)

Compliance With Usury Laws.  The Company and Holder intend to comply with all
applicable usury laws.  In fulfilling this intention, all agreements between the
Company and Holder are expressly limited so that the amount of interest paid or
agreed to be paid to Holder for the use, forbearance, or detention of money
under this Note shall not exceed the maximum amount permissible under applicable
law.




If for any reason payment of any amount required under this Note shall be
prohibited by law, then the obligation shall be reduced to the maximum allowable
by law.  If for any reason Holder receives as interest an amount that would
exceed the highest lawful rate, then the amount which would constitute excessive
interest shall be applied to the reduction of the principal of this Note and not
to the payment of interest.  If any conflict arises between this provision and
any provision of any other agreement between the Company and Holder, then this
provision shall control.




(d)

Legal Representation.  Holder agrees and represents that such party has been
represented by such party's own legal counsel with regard to all aspects of this
Note, or if such party is acting without legal counsel, that such party has had
adequate opportunity and has been encouraged to seek the advice of such party's
own legal counsel prior to the execution of this Agreement.





2




--------------------------------------------------------------------------------




(e)

Jurisdiction.  Any action whatsoever brought upon or relating to this Note shall
be instituted and prosecuted in the state courts located in Clark County,
Nevada, or the federal district court therefore, and each party waives the right
to change the venue.  The parties hereto further consent to accept service of
process in any such action or proceeding by certified mail, return receipt
requested.




(f)

Restrictions.  Holder acknowledges that all shares of common stock acquired upon
the conversion of this Note shall be subject to restrictions on resale imposed
by state and federal securities laws.




(g)

Assignment.  Subject to restrictions on resale imposed by state and federal
securities laws, Holder may assign this Note or any of the rights, interests or
obligations hereunder, by operation of law or otherwise, in whole or in part, to
any person or entity so long as such assignee agrees to be bound by the terms
and conditions of the Agreement (including the representations and warranties of
the Holder therein). Effective upon any such assignment, the person or entity to
whom such rights, interests and obligations are assigned shall have and exercise
all of Holder’s rights, interests and obligations hereunder as if such person or
entity were the original Holder of this Note.




(h)

Notices.  Any notice, request or other communication required or permitted
hereunder shall be given upon personal delivery, overnight courier or upon the
fifth (5th) day following mailing by registered mail (or certified first class
mail if both the addresser and addressee are located in the United States),
postage prepaid and addressed to the parties hereto as follows:




To the Company:

 

Rostock Ventures Corp.

 

 

2360 Corporate Circle, Suite 4000

 

 

Henderson, NV 89074-7722

 

 

Attention:  Gregory Rotelli

 

 

 

To Holder:

 

At the address set forth on the signature page hereto or to such other single
place as any single addressee designates by written notice to the other
addressee.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





3




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Rostock Ventures Corp. has caused this Unsecured Convertible
Promissory Note to be executed by its officer thereunto duly authorized.




 

 

 

The “Company”

 

 

 

 

 

 

 

 

 

 

 

ROSTOCK VENTURES CORP.

 

 

 

 

 

a Nevada corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Gregory Rotelli

 

 

 

 

 

By:  Gregory Rotelli

 

 

 

 

 

Its:   Chief Executive Officer

 

 

 

 

 

 

 

 

 

Accepted and Agreed to:

“Holder”

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Robert Seeley

 

 

 

 

 

Robert Seeley

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 








4


